DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 Terminal Disclaimer
3.	The terminal disclaimer filed on October 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,450,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	The obviousness-type double patenting rejection over US 10,450,378 is withdrawn in view of the terminal disclaimer filed.
5.	The rebuttal arguments are persuasive in overcoming the obviousness-type double patenting rejection over US 11,000,598 which is withdrawn.
6.	A new ground of rejection under obviousness-type double patenting is set forth in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	Claims 62, 63, 65, 81 and 85-98 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-36, 49-69, 72-74 and 76-86 of U.S. Patent No. 9,879,086.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
	The claims of the patent are directed to composition of (T)-(L)-(D) wherein (T) is a targeting moiety, (L) is a linker, and (D) is a compound of formula 
    PNG
    media_image1.png
    149
    290
    media_image1.png
    Greyscale
 where X is a bond, and R1 includes amino-C1-C6alkyl and R2 includes substituted aryl.  The instant claims are drawn to –(L)-(D) of 
    PNG
    media_image2.png
    184
    635
    media_image2.png
    Greyscale
 and (T) an antibody that specifically binds HER2, and pharmaceutical compositions comprising this conjugate.  The instant claims anticipate the claims of the patent structurally in that X is a bond, R1 is amino-C1-C6alkyl and R2 is substituted aryl.  The instant claims are also drawn to methods of inhibiting tumor growth in a human, methods of increasing survival of a human subject having cancer, comprising administering the conjugate or composition.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626